      Case 1:19-cv-00069-DMT-CRH Document 42 Filed 04/15/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Sheila Murphy and Ben Murphy,                 )
                                              )
               Plaintiffs,                    )       ORDER
                                              )
       vs.                                    )
                                              )
Continental Resources, Inc.,                  )
                                              )       Case No. 1:19-FY-069
               Defendant.                     )

       The court held a status conference with the parties by telephone on March 20, 2020.

Pursuant to its discussions with the parties, the court amends the pretrial deadlines as follows:

       1.      The parties shall have until August 7, 2020, to complete fact discovery and until

               August 21, 2020, to file discovery motions.

       2.      The parties shall provide the names of expert witnesses and complete reports under

               Rule 26(a)(2) as follows:

               a.      Plaintiffs' designations and reports due by September 11, 2020;

               b.      Defendant's designation and Reports due by October 9, 2020; and

               c.      Rebuttal reports due by November 13, 2020.

       3.      The parties shall have until December 4, 2020, to complete discovery depositions of

               expert witnesses.

       4.      The parties shall have until December 13, 2019, to move to amend pleadings to add

               claims or defenses, except for claims for punitive damages for which the deadline

               shall be August 7, 2020.

       5.      The parties shall have until September 4, 2020, to file dispositive motions (summary

               judgment as to all or part of the case).

                                                  1
Case 1:19-cv-00069-DMT-CRH Document 42 Filed 04/15/20 Page 2 of 2



IT IS SO ORDERED.

Dated this 15th day of April, 2020.

                                          /s/ Clare R. Hochhalter
                                          Clare R. Hochhalter, Magistrate Judge
                                          United States District Court




                                      2
